1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      BRADLEY FISCHER,
4
                           Plaintiff,
5                                                         2:19-cv-01228-JAD-VCF
      vs.                                                 ORDER
6     THE HOME DEPOT,
7                             Defendant.
8

9           Before the Court is Bradley Fischer v. The Home Depot, case number 2:19-cv-01228-JAD-VCF.
10   On March 10, 2020, the Court granted Plaintiff’s counsel’s Motion to Withdraw (ECF No. 23).
11          A telephonic status hearing was scheduled for 10:00 AM, April 17, 2020. Id.
12          Accordingly,
13          IT IS HEREBY ORDERED that Plaintiff Bradley Fischer must call in for the telephonic status
14   hearing scheduled for 10:00 AM, April 17, 2020, PDT.
15          The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
16   minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
17   sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
18   proceedings is prohibited.
19          IT IS FURTHER ORDERED that Bradley Fischer must file with the Court written notification of
20   any change of address.
21          IT IS FURTHER ORDERED that on or before April 10, 2020, Bradley Fischer must update his
22   contact information to include a telephone number.
23   ///
24   ///
25
1           The Clerk of Court is directed to update Bradley Fischer’s contact information on the docket and

2    mail a copy of this order and ECF No. 23 to him.

3
            Bradley Fischer
4           7912 Dover Shores Ave.
            Las Vegas, Nevada 89128
5

6
            DATED this 24th day of March, 2020.
7
                                                               _________________________
8                                                              CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
